                                                                                          E-FILED
                                                           Tuesday, 09 October, 2018 04:45:12 PM
                                                                     Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

MAYORIE ROSAS,              )
                            )
     Plaintiff,             )
                            )
           v.               )                         Case No. 18-cv-1120
                            )
KOMATSU AMERICA CORPORATION )
and CHRIS DUBOIS,           )                         Honorable Joe B. McDade
                            )
     Defendants.            )

                              OPINION & ORDER

      Before the Court is Defendants’ Second Motion to Dismiss (Doc. 16), which

seeks dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) of the claim set

forth in Count V of Plaintiff’s Second Amended Complaint (Doc. 14). The motion has

been fully briefed and is ready for disposition. For the reasons stated below, the

motion (Doc. 16) is DENIED.

                            FACTUAL BACKGROUND

      Plaintiff Mayorie Rosas (“Rosas”) has brought a five-count complaint alleging

she was subjected to gender-related violence and discrimination at work due to her

sex and race in violation of federal and Illinois law. The following relevant facts are

taken from Rosas’s Second Amended Complaint (Doc. 14) and are taken as true for

the purpose of ruling on the instant motion.

      Rosas is a Hispanic woman of Puerto Rican origin who speaks in a Spanish

accent and has a distinct non-Caucasian appearance. She is a janitor at Defendant

Komatsu America Corporation (“Komatsu”) and has been so employed since 2011.
                                          1
Throughout her employment at Komatsu she has been assaulted and subjected to

consistent verbal and physical harassment by coworkers. In 2012, Rosas and other

female coworkers complained to Komatsu’s human resources department about the

harassment. In response, Komatsu began timing the women’s restroom breaks and

limiting which restrooms women could use.

      In 2012, Michael L. Collins (“Collins”) became Rosas’s immediate supervisor.

Collins sexually harassed and abused Rosas verbally and physically for four years. In

September 2014, Rosas complained directly to Defendant Chris DuBois (“DuBois”),

Komatsu’s Manager of Human Resources, about Collins’s conduct. DuBois told Rosas

he did not believe her and placed her on administrative leave.

      Thereafter, DuBois conducted a shoddy investigation that had the effect of

shielding Collins’s conduct from upper management. He ignored, minimized, and/or

misrepresented many of the incidents and complaints Rosas reported and failed to

report Collins’s behavior to his supervisor(s). He actively cleansed Rosas’s report of

facts that would have resulted in discipline of Collins and/or removal of Rosas from

his immediate supervision. In addition, DuBois willfully ignored, denied, and/or

mischaracterized statements made to him by witnesses that were corroborative of

Rosas’s complaints and contradictory to Collins’s version of events. DuBois was also

aware Collins was untruthful during the investigation of Rosas’s complaints.

      In September 2014, DuBois assured Collins that his job security and future

employment were safe despite his conduct toward Rosas and that he could continue

his conduct without fear of any repercussion. Specifically, DuBois communicated to

Collins that his employment was safe even if he sexually harassed Rosas. He also
                                          2
encouraged Collins to discipline Rosas more in future. After September 2014, Rosas

experienced increased harassment from male coworkers. In August 2016, Collins

threatened and disciplined Rosas in an extremely hostile manner. As a result, Rosas

fell ill and had to be taken from work in an ambulance. Collins died in October 2016.

      On March 21, 2018, Rosas instituted this action. Defendants now move the

Court to dismiss the claim against DuBois set forth in Count V of the Second

Amended Complaint (Doc. 14), which alleges gender-related violence in violation of

the Illinois Gender Violence Act (IGVA). In a previous Opinion and Order, the Court

dismissed this IGVA claim against DuBois but allowed Rosas to replead because the

Court believed the deficiencies were factual and could be cured. (Doc. 9 at 10-13).

                                 LEGAL STANDARD

      To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). Though detailed factual allegations are not

necessary, “a formulaic recitation of the elements of a cause of action will not do.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must instead present

sufficient detail to give notice of the claim, and the allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above a

‘speculative level.’ ” EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th

Cir. 2007) (quoting Twombly, 550 U.S. at 555). This plausibility standard requires

enough facts “to present a story that holds together.” Swanson v. Citibank, N.A., 614

F.3d 400, 404 (7th Cir. 2010). Conclusory statements and labels are insufficient;

enough facts must be provided to “state a claim to relief that is plausible on its face.”
                                            3
Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013) (citation and internal

quotation marks omitted).

      When ruling on a motion to dismiss for failure to state a claim, “the court must

treat all well-pleaded allegations as true and draw all inferences in favor of the non-

moving party.” In re marchFIRST Inc., 589 F.3d 901, 904 (7th Cir. 2009).

                                   DISCUSSION

      Defendants contend the facts alleged in the Second Amended Complaint (Doc.

14) do not present a plausible claim that DuBois committed gender-related violence

against Rosas. Pursuant to the IGVA, liability for gender-related violence exists when

one either personally commits an act of gender-related violence or personally

encourages or assists such an act. 740 ILCS 82/10 (West 2014); see also 740 ILCS 82/5

(West 2014) (defining “gender-related violence”). Rosas contends DuBois personally

encouraged and/or assisted the acts of gender-related violence that were personally

committed by Collins.

      To date, no Illinois court of review has defined the phrase “personally

encouraging or assisting” as it appears in the IGVA. See 740 ILCS 82/10 (West 2014).

However, the Illinois Appellate Court has concluded, in an unpublished,

nonprecedential order, that failure to supervise, even where the defendant knew of

gender-related violence perpetrated by one employee against another, “is not

tantamount to encouragement or assistance.” Watkins v. Steiner, 2013 IL App (5th)

110421-U, ¶¶ 13-14.

      To aid in interpreting the IGVA, this Court (see Doc. 9) and other federal

district courts have examined the definitions of the words “encourage” and “assist,”
                                          4
which include “to inspire with courage, spirit, or hope,” “to attempt to persuade,” “to

spur on,” “to give help or patronage to,” or “to give support or aid.” Merriam-Webster

Dictionary        (October   9,     2018,       1:00    PM)      http://www.merriam-

webster.com/dictionary/encourage; Merriam-Webster Dictionary (October 9, 2018,

1:00 PM) http://www.merriam-webster.com/dictionary/assist; see also Rosas v.

Komatsu Am. Corp., No. 18-CV-1120, 2018 WL 3758564, at *5 (C.D. Ill. Aug. 8, 2018)

(citing Doe ex rel. Smith v. Sobeck, 941 F. Supp. 2d 1018, 1028 (S.D. Ill. 2013)). The

IGVA has therefore been interpreted to require more than inaction to impose liability

on a defendant alleged to have encouraged or assisted another’s acts of gender-related

violence, which is consistent with the holding in Watkins. Rosas, 2018 WL 3758564,

at *5.; Sobeck, 941 F. Supp. 2d 1018, 1027–28 (S.D. Ill. 2013); Brownlee v. Catholic

Charities of Archdiocese of Chi., No. 16-CV-00665, 2018 WL 1519155, at *11 (N.D. Ill.

Mar. 28, 2018).

      As this Court noted in its previous Opinion and Order (Doc. 9), the district

court for the Northern District of Illinois found a complaint adequately alleged a

defendant encouraged or assisted gender-related violence when it asserted the

defendant “punish[ed] the complainants instead of taking action against the abuser.”

Rosas, 2018 WL 3758564, at *5 (citing Cruz v. Primary Staffing, Inc., No. 10 C 5653,

2011 WL 1042629, at *1 (N.D. Ill. Mar. 22, 2011)); see also Smith v. Rosebud

Farmstand, 909 F. Supp. 2d 1001, 1009 (N.D. Ill. 2012) (finding a complaint sufficient

where it asserted the defendant took no action against the alleged perpetrators of

gender-related violence, “choosing to punish [the plaintiff] instead”); cf. Stanfield v.

Cook Cty., No. 10 C 6569, 2011 WL 3876955, at *2 (N.D. Ill. Sept. 1, 2011) (finding a
                                            5
complaint sufficient where it alleged the plaintiff’s supervisor, who knew “an

employee [was] committing repeated acts of gender-related violence” against the

plaintiff, “not only turn[ed] a blind eye to those actions but also promote[d] that

employee”).

      In her amended complaint, Rosas alleged DuBois placed her on administrative

leave in response to her report of Collins’s behavior. (Doc. 14 at ¶ 39). She further

alleged DuBois took no action against Collins and instead covered up Rosas’s claims

and advised him “that his employment was safe even if he sexually harassed Rosas.”

(Doc. 14 at ¶¶ 40-43). Taken together, these allegations present a claim that DuBois

“punish[ed] [Rosas] instead of taking action against [Collins],” which, if proved, “could

constitute encouragement or assistance.” See Rosas, 2018 WL 3758564, at *5. Indeed,

taking the latter allegations as true, DuBois’s involvement could be interpreted as

facilitation, i.e., support or aid, of Collins’s actions in that DuBois effectively quashed

Rosas’s complaints and communicated to Collins that his employment would not be

adversely affected even if he continued to sexually harass Rosas, which could “spur

on” continued sexual harassment.

                                    CONCLUSION

      For the foregoing reasons, Defendants’ Second Motion to Dismiss (Doc. 16),

which seeks dismissal pursuant to Rule 12(b)(6) of the IGVA claim against DuBois

set forth in Count V of Plaintiff’s Second Amended Complaint (Doc. 14) is DENIED.

      SO ORDERED.




                                            6
Entered this 9th day of October 2018.




                                                     /s Joe B. McDade
                                                 JOE BILLY McDADE
                                            United States Senior District Judge




                                        7
